El Juez Presidente Señor del Tono,
emitió la opinión del tribunal.
Se trata de una acción sobre deslinde iniciada de acuerdo con el artículo 286 del Código de Enjuiciamiento Civil. ‘
*1010La petición se archivó el 30 de enero de 1924 y el 5 de febrero siguiente la corte señaló sn vista para el día 13 de febrero de 1924, a las 9 A.M., lo que deberá ser notificado con copia de la solicitud a la parte contraria, tres días antes de la vista y un día más por cada veinte y cinco millas de distancia entre el sitio en que se baga la notificación y el lu-gar de la vista.” . .
No aparece de los autos que el demandado fuera citado para la vista del día 13 de febrero. Figura sí en la trans-cripción una notificación para el 21 de febrero, becba el 19 del mismo mes, y después consta otra notificación que en lo pertinente dice: “Por la presente se notifica a Ud. que la corte a petición del demandante pospuso la vista del presente caso para el día 3 de marzo a las 9 A.M., cuyo día deberá usted comparecer.” La notificación fue diligenciada el 1 de marzo de 1924 en el barrio Padilla, de Corozal.
No compareció el demandado y la corte celebró la vista en su ausencia y decretó el deslinde solicitado. Contra esa resolución de la corte es que se ha interpuesto el presente recurso de apelación, señalándose en el alegato la comisión de tres errores, a saber: 1, no se notificó debidamente al de-mandado; 2, la petición no aduce hechos suficientes para determinar la causa de acción ejercitada, y 3, la prueba es insuficiente. La parte apelada ni compareció al acto de la vista, ni archivó alegato.
No es necesario analizar los errores segundo y tercero. Basta el examen del primero para revocar la orden apelada. No sólo la corte decretó que se notificara al demandado tres días antes de la vista, si que la misma ley, artículo 28b del Código de Enjuiciamiento Civil, fija ese término como el pe-ríodo que debe mediar entre la notificación y la vista. La notificación se hizo el 1 de marzo y la vista estaba fijada y se celebró el 3 del propio mes. Resulta, pues, evidente que no se le dió el término fijado por la corte y la ley y en tal virtud qúe no sé le notificó debidamente. Siendo ello así, la *1011vista celebrada en su ausencia es nula y cae, por tanto, por su-base, la resolución apelada.
La circunstancia de haber sido citado el demandado ante-riormente, no importa. Se le citó el 19 de febrero para comparecer el 21 en contra también de la ley y la orden de la corte y tampoco aparece que compareciera siendo suspen-dida la vista a petición de la propia parte demandante.

Por tal motivo procede la revocación de la orden apelada.